Citation Nr: 0637307	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  03-15 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. 1318 (West 2002 & 
Supp. 2006).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel

INTRODUCTION

The veteran had active service from July 1942 to October 
1945.  He died on February [redacted], 2002.  The appellant is the 
veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated March 2002 and 
January 2003 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana, which denied 
the benefits sought on appeal.

On May 26, 2004, the Board remanded this case for further 
development, including a VA medical opinion as to whether the 
veteran's service-connected epilepsy was the likely cause of 
a cerebrovascular accident (CVA) the veteran suffered in 
1998.  This case now returns to the Board.


FINDINGS OF FACT

1.  The Certificate of Death reflects that the veteran died 
in February 2002 and the cause of death was septic shock due 
to or as a consequence of an ischemic bowel.

2.  CVA was not present in service or within the first post-
service year and has not been shown to be related to the 
veteran's active military duty.

3.  At the time of his death, the veteran was service-
connected for grand mal epilepsy rated as 60 percent 
disabling, residuals of a shell fragment wound and scar on 
left thigh rated as 10 percent disabling, and asymptomatic 
back contusion, noncompensable.  A total disability rating 
based on individual unemployability was in effect from August 
1998 until the veteran's death.   

4.  The cause of the veteran's death was not of service 
origin, and is not related to the veteran's service-connected 
epilepsy.

5.  The veteran's service-connected disabilities did not 
cause, or contribute to, his death.


CONCLUSIONS OF LAW

1.  CVA was not incurred or aggravated in service and may not 
be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.303 (2006).

2.  A disability incurred in service did not cause or 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.312 (2006).

3.  The criteria for entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318 have not been met.  
38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the appellant was provided with the 
notice required by the VCAA by a letter dated July 2004.  The 
originating agency informed the appellant of the evidence 
required to substantiate her claim, the information required 
from her to enable VA to obtain evidence on her behalf, the 
assistance that VA would provide to obtain evidence on her 
behalf, and that she should submit such evidence or provide 
VA with the information necessary for VA to obtain such 
evidence on her behalf.  It specifically noted the elements 
necessary to establish service connection for cause of death 
and DIC benefits, and essentially made the appellant  aware 
that she should submit any evidence she had that pertained to 
her claim.  Therefore, the Board finds that she was provided 
with the notice required by the VCAA.

Moreover, all available evidence pertaining to the 
appellant's claim has been obtained.  The record before the 
Board contains the veteran's service medical records and 
post-service private and VA medical records, which will be 
addressed as pertinent.  On remand, private and VA medical 
records were obtained by the Appeals Management Center for 
consideration in this proceeding.  In addition, neither the 
appellant nor her representative has identified any 
additional pertinent evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the appellant in the 
development of the facts pertinent to this claim.

The record also reflects that the originating agency 
readjudicated the appellant's claim following the provision 
of the required notice and the completion of all indicated 
development of the record.  The notice was provided to the 
appellant prior to the readjudication, and she has not been 
unfairly prejudiced by the timing or content of the notice.  
The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of her claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice, if any.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  There is no indication in 
the record or reason to believe that the ultimate decision of 
the originating agency on the merits of the claim would have 
been different had complete VCAA notice been provided at an 
earlier time. 

In light of the Board's denial of the appellant's claim, no 
effective date will be assigned, and there can be no 
possibility of any unfair prejudice to the veteran under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
For the above reasons, it is not unfairly prejudicial to the 
appellant for the Board to proceed to finally decide the 
issues discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
38 C.F.R. § 20.1102 (2006) (harmless error).

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the evidence submitted by the appellant or on her 
behalf.  The Board will summarize the relevant evidence on 
what the evidence shows or fails to show on the veteran's 
claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-149 
(2001) (discussion of all evidence by Board not required when 
Board supports decision with thorough reasons and bases 
regarding relevant evidence).

Entitlement to Service Connection for the Cause of the 
Veteran's Death  

The appellant contends in her May 2003 substantive appeal, 
that the veteran's epilepsy caused CVA, which in turn 
resulted in ischemic bowel, causing death.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2006).  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).

Service connection for the cause of a veteran's death 
requires evidence that a service-connected disability was the 
principal or contributory cause of death.  38 U.S.C.A. § 1310 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.312(a) (2006).  A 
service-connected disability will be considered the principal 
(primary) cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto. 38 C.F.R. § 3.312(b) (2006).  A service-connected 
disability will be considered a contributory cause of death 
when such disability contributed substantially, or combined 
to cause death, e.g., when a causal (not just a casual) 
connection is shown.  38 C.F.R. § 3.312(c) (2006).

Generally, minor service-connected disabilities, particularly 
those of a static nature or those not materially affecting a 
vital organ (e.g., those disabilities affecting muscular or 
skeletal functions), are not held to have contributed to a 
death that is primarily due to unrelated disability.  
Service-connected diseases or injuries affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other diseases or injury primarily causing 
death.  38 C.F.R. § 3.312(c)(2), (3) (2006).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4) (2006).

The appellant is not precluded from establishing service 
connection with proof of actual direct causation. Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub. nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  See Brock v. Brown, 10 Vet. App. 155, 160-161 
(1997).  As noted above, service connection may be granted 
for disease resulting from disease or injury incurred in or 
aggravated by service, 38 U.S.C.A. § 1110 including disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran's service medical records do not reflect 
complaints, treatment or diagnosis of CVA during service.  
The first evidence of a diagnosis of CVA is in March 1998, 
more than 50 years after his discharge from service.  There 
is no competent evidence of record establishing a 
relationship between CVA and the veteran's active duty 
service at any time after his separation from service.  
Therefore, service connection on a direct or presumptive 
basis is not warranted.

In his July 1998 letter, private physician C. Ingram, M.D., 
referring to a March 1998 seizure, opined: "It appears, as 
best I can ascertain, that the seizure was a contributing 
factor to his cerebrovascular accident."

A September 1998 VA examination report reflects diagnoses by 
VA physician D. Shah, M.D. of seizure disorder/generalized 
and status post CVA with residual left hemiplegia.  
Significantly, a November 1998 addendum to Dr. Shah's 
September 1998 report, opined that it is less than likely 
that the cause of the CVA was the veteran's seizures.  In a 
second addendum dated in March 1999, Dr. Shah, noting that he 
had reviewed the veteran's clinical file, opined that the 
likely causes of the veteran's CVA was arteriosclerosis, 
hypertension and coronary artery disease, and that the CVA 
was less likely due to the veteran's seizure disorder.

None of the medical records, including the treatment records 
from Alexandria VA Medical Center, Natchitoches Parish 
Hospital and Christus St. Frances Cabrini Hospital, obtained 
on remand, reflect that epilepsy caused the veteran's CVA.  
Further, the Certificate of Death does not reflect that 
epilepsy caused the CVA.

On remand, VA physician C. Van Oppen, M.D. reviewed the 
veteran's claims file and issued a medical opinion dated in 
May 2006.  Dr. Van Oppen opined that the veteran's CVA was 
less likely the result of the service connected epilepsy, but 
is more likely than not the result of the veteran's chronic 
atrial flutter-fibrillation and/or long-term Coumadin 
therapy, which the doctor states is known to be associated 
with thrombo-embolic events, including CVA.  Dr. Van Oppen 
further opined that the veteran's mesenteric thrombosis and 
other ailments most likely were caused by the veteran's 
chronic atrial fibrillation and Coumadin therapy.

It is the responsibility of the Board to assess the 
credibility and weight given to evidence.  Evans v. West, 12 
Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  A factor to consider in assessing the probative 
value of a medical opinion is the physician's access to the 
claims file and the thoroughness and detail of the opinion.  
See Prejean v. West, 13 Vet. App. 444, 448-449 (2000).  
Though Dr. Ingram was a treating physician, it is not shown 
that he reviewed the veteran's entire clinical file, a 
considerable portion of which developed following the 
submission of his July 1998 letter.  In fact, it is not clear 
what evidence he reviewed and the rationale for the opinion 
is not included.  On the other hand, Dr. Shah offered his 
opinion having reviewed the veteran's clinical record as it 
existed as of March 1999.  Dr. Van Oppen's review was of the 
entire clinical file, including the prior medical opinions of 
Drs. Ingram and Shah, coming as it did after the veteran's 
death.  Moreover, a rationale was provided for the opinion 
and other factors were implicated in the veteran's demise.  
Accordingly, the Board assigns greater evidentiary weight to 
the medical opinions of Drs. Shah and Van Oppen, especially 
that of Dr. Van Oppen, which was rendered after a review of 
the veteran's entire clinical file.

The Board has respectfully considered the appellant's 
assertions that the veteran's epilepsy caused CVA, which 
caused ischemic bowel and eventually death.  However, the 
appellant has not shown that she possesses the expertise to 
give an opinion regarding medical causation or diagnosis, and 
her statements on such matters do not establish service 
connection.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Taking into account all relevant evidence, the Board finds 
that the cause of the veteran's death was not of service 
origin, and is not causally related to the veteran's service-
connected epilepsy.  Moreover, it is not contended, and there 
is no evidence of record demonstrating, that the veteran's 
CVA was causally related to any other service-connected 
disorder, i.e. shell fragment wound and scar or back 
contusion.

The Board sympathizes with the appellant; however, as the 
preponderance of the competent evidence of record is against 
her claim for entitlement to service connection for the cause 
of the veteran's death, the doctrine of reasonable doubt is 
not for application.  See 38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.102 (2006); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Entitlement to DIC under 38 U.S.C.A. 1318

In pertinent part, Section 1318 of Title 38, United States 
Code, authorizes payment of DIC to a benefits-eligible 
surviving spouse in cases where a veteran's death was not 
service connected, provided the veteran was in receipt of or 
entitled to receive compensation at the rate of 100 percent 
(total rating) due to service-connected disability for a 
period of ten or more years immediately preceding death.  The 
statute was implemented at 38 C.F.R. § 3.22.

That regulation states that even though a veteran died of 
nonservice-connected causes, VA will pay death benefits to 
the surviving spouse or children in the same manner as if the 
veteran's death were service-connected if the veteran's death 
was not the result of his own willful misconduct, and, at the 
time of death, the veteran was receiving, or was entitled to 
receive, compensation for service-connected disability, which 
was rated by VA as totally disabling for a continuous period 
of at least 10 years immediately preceding death, or was 
rated by VA as totally disabling continuously since the 
veteran's release from active duty and for at least 5 years 
immediately preceding death, or was rated by VA as totally 
disabling for a continuous period of not less than 1 year 
immediately preceding death, if the veteran was a former 
prisoner of war who died after September 30, 1999.  38 C.F.R. 
§ 3.22(a) (2006).

"Entitled to receive" means that, at the time of death, the 
veteran had service-connected disability rated totally 
disabling by VA but was not receiving compensation for the 
following reasons: (1) VA was paying the compensation to the 
veteran's dependents; (2) VA was withholding the compensation 
under authority of 38 U.S.C. § 5314 to offset an indebtedness 
of the veteran; (3) the veteran had applied for compensation 
but had not received total disability compensation due solely 
to clear and unmistakable error in a VA decision concerning 
the issues of service connection, disability evaluation, or 
effective date; (4) the veteran had not waived retired or 
retirement pay in order to receive compensation; (5) VA was 
withholding payments under the provisions of 10 U.S.C. § 
1174(h)(2); (6) VA was withholding payments because the 
veteran's whereabouts was unknown, but the veteran was 
otherwise entitled to continued payments based on a total 
service-connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C. § 5308 but determines 
that benefits were payable under 38 U.S.C. § 5309.  38 C.F.R. 
§ 3.22(b) (2006).

At the time of his death in February 2002, the veteran was 
service-connected for grand mal epilepsy rated as 60 percent 
disabling, shell fragment wound and scar on left thigh rated 
as 10 percent disabling, and asymptomatic back contusion, 
noncompensable.  The veteran's combined disability evaluation 
for these service-connected disorders was 60 percent.  
Entitlement to a permanent and total disability rating due to 
service-connected disabilities was granted by rating action 
dated in March 2000, effective August 3, 1998, which was less 
than four years prior to the veteran's death.  Because the 
veteran was not in receipt of a total disability rating based 
on service-connected disabilities for the statutory period of 
time prior to his death, entitlement to DIC benefits is not 
appropriate on that basis.

As the appellant has not raised the issue of clear and 
unmistakable error, the Board concludes that no further 
action or consideration is warranted as to this particular 
portion of the Section 1318 analysis.  While the Board 
sympathizes with the appellant, it can find no basis under 
which to grant a claim for DIC benefits pursuant to 38 
U.S.C.A. § 1318.  In a case such as this, where the law, not 
the evidence, is dispositive, the appeal must be denied due 
to the absence of legal merit or on the basis of a lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).




ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318 is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


